Exhibit 10.8

Execution Copy

 

 

This Document prepared by, and

after recording should be returned to:

 

Stanley B. Stallworth, Esquire

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

 

 

______________________________________________________________________________

(Above space for use by Recorder’s Office only)

 

AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

This AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (“Amendment”) is made as of the 27th day of September, 2006,
by and between 280 Shuman Blvd., L.L.C., a Delaware limited liability company,
having an address at c/o Prime Group Realty Trust, 77 West Wacker Drive, Suite
3900, Chicago, Illinois 60601 (“Mortgagor”), and Citicorp USA, Inc., a Delaware
corporation, with an office located at 666 Fifth Avenue, 51st Floor, New York,
New York 10103 (“Mortgagee”).

W I T N E S S E T H:

 

WHEREAS, Mortgagor executed and delivered to Mortgagee that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing
(“Mortgage”) dated as of the 11th day of January, 2006, and recorded on January
20, 2006, in the Office of the Recorder of DuPage County, Illinois, as Document
No. R2006-012287 covering the



real property as described in Exhibit A attached hereto and made a part hereof
(“Mortgaged Property”), to secure the Liabilities (as defined in the Mortgage),
including, but not limited to, Liabilities under that certain Loan Agreement,
dated January 10, 2006, between PGRT Equity LLC, a Delaware limited liability
company, as borrower (“PGRT”) and Mortgagee, as lender, relating to that certain
mezzanine loan from Mortgagee to PGRT in the aggregate amount of Fifty Eight
Million and 00/100 Dollars ($58,000,000) (“PGRT Loan Agreement”);

WHEREAS, PGRT and Mortgagee have entered into an Amended and Restated Loan
Agreement, dated of even date herewith, amending and restating the PGRT Loan
Agreement (“Amended and Restated Loan Agreement”);

WHEREAS, Mortgagor and Mortgagee intended, at the execution of the Mortgage,
that such Mortgage secure not only the PGRT Loan Agreement, but the PGRT Loan
Agreement as it may thereafter have been amended, revised, modified, restated,
substituted or extended;

WHEREAS, Mortgagor and Mortgagee now desire to amend the Mortgage to reflect
their prior intent that the Mortgage secure any and all obligations and
liabilities of PGRT to Mortgagee arising under the PGRT Loan Agreement as
amended, revised, modified, restated, substituted or extended after the date of
its execution;

WHEREAS, Mortgagor and Mortgagee have entered into this Amendment to evidence
Mortgagee’s continuing mortgage and security interest in the Mortgaged Property
in accordance with the terms and provisions of the Mortgage, except as amended
hereby, to secure the Liabilities (as such term is defined in the Mortgage,
herein the “PGRT Obligations”);

 

 

2



WHEREAS, concurrently with the delivery of this Amendment, PGRT Equity II LLC, a
Delaware limited liability company and an Affiliate (having the definition
ascribed to such term in each of the PGRT Loan Agreement, the Amended and
Restated Loan Agreement and the PGRT II Loan Agreement) of each of PGRT and
Mortgagor (“PGRT II”), as borrower, and Mortgagee, as lender, have entered into
that certain Loan Agreement, dated of even date herewith, with PGRT II as
borrower, and Mortgagee as lender (“PGRT II Loan Agreement”);

WHEREAS, pursuant to the PGRT II Loan Agreement, Mortgagee agreed to fund to
PGRT II a mezzanine loan in the amount of [Eleven Million and 00/100 Dollars
($11,000,000)] (“PGRT II Loan”);

WHEREAS, Mortgagor is an Affiliate (as defined in each of the PGRT Loan
Agreement and the PGRT II Loan Agreement) of PGRT II and has derived and will
continue to derive direct and indirect economic benefit from the financial
accommodations made by Mortgagee to PGRT II;

WHEREAS, as a condition to Mortgagee’s continued extension of such credit and
financial accommodations to PGRT II, including, without limitation, the
extension of credit evidenced pursuant to the PGRT II Loan Agreement and any and
all other loan document executed in connection with the PGRT II Loan Agreement,
Mortgagee has required that Mortgagor amend the Mortgage to include the
“Obligations” of PGRT II, pursuant to and as defined in the PGRT II Loan
Agreement (such Obligations of PGRT II herein are referred to as the “PGRT II
Obligations”) (the PGRT Obligations and the PGRT II Obligations hereinafter
sometimes are referred to collectively as the “Combined Liabilities”); and

 

 

3



WHEREAS, it is the intention of the parties to this Amendment that this
Amendment not constitute a novation, that the Mortgage shall be amended hereby
and that all references herein to “hereunder,” “hereof,” “herein” or words of
like import shall mean and refer to the Mortgage as amended by this Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend the Mortgage
as follows:

1.            The term “Loan Agreement,” whenever used in the Mortgage, shall
mean the PGRT Loan Agreement as amended by the Amended and Restated Loan
Agreement and as the same may from time to time hereafter be amended, revised,
modified, restated, substituted or extended.

2.            The term “Liabilities” whenever used in the Mortgage, shall mean
and refer to the Combined Liabilities.

3.            Except as specifically set forth in this Amendment, the Mortgage
has not been amended or modified, and the Mortgage shall be and remain in full
force and effect in the form as recorded with the Office of the Recorder of
DuPage County, Illinois on January 20, 2006, and the terms and provisions of
such Mortgage are hereby ratified and confirmed subject only to the amendments
provided in this Amendment. This Amendment is not, and shall not be deemed to
be, a novation of any of the obligations and/or liabilities of Mortgagor under
the Mortgage as amended hereby.

 

 

4



4.            Mortgagor hereby reaffirms all covenants, representations and
warranties made by Mortgagor in the Mortgage, to the extent the same are not
amended hereby, and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the date of this Amendment.

5.            This Amendment shall be recorded in the Office of the Recorder of
DuPage County, Illinois at the sole cost and expense of Mortgagor.

6.           To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the day and year first above written.

 

[Balance of Page Intentionally Left Blank]

 

 

5



 

MORTGAGOR:

 

 

280 SHUMAN BLVD., L.L.C., a Delaware limited

 

liability company

 

By: PGRT EQUITY LLC, a Delaware limited liability company, its sole member

 

 

By: PRIME GROUP REALTY, L.P., a

 

Delaware limited partnership, its

 

Manager

 

 

By: PRIME GROUP REALTY TRUST,

 

a Maryland real estate investment

 

trust, its general partner

 

 

By: /s/ David Lichtenstein

 

Name: David Lichtenstein

 

Title: Chairman

 

 

 

 

MORTGAGEE:

 

 

 

CITICORP USA, INC., a Delaware corporation

 

 

By: /s/ Laura S. Trop

 

Name: Laura S. Trop

 

Title: Authorized Signatory

 

 

Signature Page for Amendment to Mortgage



STATE OF ______________

)

 

) SS

COUNTY OF ____________)

 

I, ________________, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that David Lichtenstein, the Chairman of Prime
Group Realty Trust, a Maryland real estate investment trust that is the general
partner of Prime Group Realty, L.P., that is the sole member of PGRT EQUITY LLC,
a Delaware limited liability company, as Assignor aforesaid, who is personally
known to me to be the same person whose name is subscribed to as the foregoing
instrument as such Chairman, appeared before me this day in person and
acknowledged that she/he signed and delivered the said instrument as her/his own
free and voluntary act for and on behalf of Prime Group Realty Trust on behalf
of PGRT EQUITY LLC which executed the document on behalf of 280 Shuman Blvd.,
LLC, for the uses and purposes therein set forth.

Given under my hand and notarial seal this _____ day of __________, 2006.

 

/s/ Joy M. DeVita

 

Notary Public

 

 

 

Joy M. DeVita

 

NOTARY PUBLIC OF NEW JERSEY

 

Commission Expires 10/30/2007

 

(Type or Print Name)

 

 

(SEAL)

Commission Expires:

_____________________





STATE OF ILLINOIS

)

 

 

)

SS

COUNTY OF COOK

)

 

 

 

 

I, Sally K. Jordan , a Notary Public, in and for the County and State aforesaid,
DO HEREBY CERTIFY that ____________________, personally known to me to be the
_________________________, of Citicorp USA, Inc., a Delaware corporation,
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that as such _________________ he signed and delivered the said instrument as
______________ on behalf of the financial institution referred to therein,
pursuant to authority given by the Board of Directors of said financial
institution, as their free and voluntary act, and as the free and voluntary act
and deed of said financial institution for the uses and purposes therein set
forth, all on behalf of said financial institution.

Given under my hand and notarial seal this ____ day of _____________, 2006.

 

 

/s/ Sally K. Jordan

 

Notary Public

 

 

 

Sally K. Jordan

“OFFICIAL SEAL”

(Type or Print Name)

Sally K. Jordan

 

Notary Public, State of Illinois

 

My Commission Expires April 30, 2009

 

 

 

 

 

 

(Seal)

Commission Expires:

April 30, 2009

 

 

2





EXHIBIT A

 

Legal Description of Premises

 

 

ADDRESS OF PROPERTY:

P.I.N. No(s).

280 Shuman Boulevard

Naperville, Illinois 60563

 

 

[Remainder of Exhibit A follows this Page.]

[INTENTIONALLY OMITTED]

 

 

 

 

3

 

 